DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 07/29/2020.
Claims 1–13 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 9 & 10 recite computer-implemented methods for use during an interaction between a patient and an operator, a plurality of search results generated during the interaction and automatically modifying a user interface displaying data associated with the filtered search results. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 9 & 10 recite (Claim 1 being representative), at least in part, a method for filtering, during an interaction between a patient and an operator, a plurality of search results generated during the interaction, the search results including at least one medical provider, the method comprising: 
receiving, during a patient interaction between a patient and an operator, an identification of a clinical need for an appointment 
analyzing, during the patient interaction, the identification of the clinical need and data associated with the patient 
determining, at least one patient requirement, based upon the analysis
identifying, a plurality of medical providers as potential referrals for the patient, each of the plurality of medical providers having a profile that satisfies the determined at least one patient requirement 
identifying, by the analysis engine, for at least one medical providers in the plurality of medical providers, a medical provider requirement 
generating, a question to ask the patient during the patient interaction between the patient and the operator
receiving, input to the user interface, the input including a response to the generated question
filter the plurality of medical providers, using the received input, resulting in a filtered set of medical providers
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, during a patient interaction between a patient and an operator, an identification of a clinical need for an appointment) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including:
(1) automatically modifying a user interface (to the operator) displaying data associated with the filtered search results
(2) an analysis engine executing on a computing device
These elements are broadly recited in the specification at, for example, paragraph [0040] which describes the generic computing device. “The computing device 100 can be any workstation, desktop computer, laptop or notebook computer, server, portable computer, mobile telephone or other portable telecommunication device, media playing device, a gaming system, mobile computing device, or any other type and/or form of computing, telecommunications or media device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein. In some embodiments, the computing device 100 may have different processors, operating systems, and input devices consistent with the device. In other embodiments, the computing device 100 is a mobile device, such as a JAVA-enabled cellular telephone or personal digital assistant (PDA)."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of matching potential medical providers to a patient in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 1-8 and 11-13 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1, 9 and 10. 
CLAIMS 2, 7, 11 & 12 – describe who initiates the request for the appointment
CLAIMS 3-6 – describes identifying different types of data
CLAIMS 8 & 13– describes the removal of unavailable medical providers
The dependent claims inherit all of the limitations of the independent claims and further define the abstract idea identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in 1-8 and 11-13 are abstract ideas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-13 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Schoenberg (US 2008/0065414 A1) in view of Brown (US 2009/0138283 A1).

CLAIM 1 – 
Independent claims 9 & 10 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. Claim 9 additionally recites a second and third question to ask to the patient, which leads to a second and third modification to the display of the operator. This represents a series of questions leading to more accurate filtering for potential medical providers and is taught by Schoenberg. [0007] In general, in one aspect, a set of answers is received to a series of questions sent to a consumer of services, the set of answers to the series of questions is analyzed in a computer to identify types of service providers that can provide services to the consumer based on the received answers. The selection of yes/no buttons is a modification of the display.

Schoenberg teaches a method having the limitations of:
A method for filtering, during an interaction between a patient and an operator, a plurality of search results generated during the interaction and automatically modifying a user interface displaying data associated with the filtered search results, the search results including at least one medical provider, (Schoenberg [0081] Another utility in the brokerage, the consumer advisor, assists consumers in determining what actions to take, for example, which types of providers to consult. The consumer advisor acts as a facilitator of engagements between consumers and providers, similarly to the way a nurse might interact with a patient in a health care system. [0058] Once a consumer has defined a collection of criteria to filter and find a provider, the system can offer tools to shorten the process in the future. Consumers may be able to save criteria-sets as named searches and benefit from notifications when a search list surpasses a certain level of availability that may encourage the consumer to log in and communicate with a provider.)
the method comprising: receiving, by an analysis engine executing on a computing device, during a patient interaction between a patient and an operator, an identification of a clinical need for an appointment ([0137] In one example, a consumer logs on to the system to explore a benefit that was promoted to him by his employer. The consumer is advised that use of the platform to increase her understanding of managing her health can be rewarded through an incentive program offered by the employer-provided health plan. The consumer advisor engages the consumer and undertakes a "no-reported-problem" assessment. At the end of the assessment, the consumer is surprised to find several areas where she can benefit from engagements. In this example, these areas include missing key cancer screening tests, improper gynecological follow-up, unattended family risk factors and a collection of lifestyle issues that both impose increasing risks and noticeably increase her stress and sleep quality issue levels. The brokerage lists and sequentially connects the consumer to an Ob/Gyn provider and a nurse coach, each already knowledgeable about the respective gaps identified. Therefore, an identification of a clinical need for an appointment occurs. A summary report with a detailed appointment request is forwarded to the consumer's registered primary care physician to schedule the tests and referrals. The consumer receives educational material on the specific tests and risk factors that were identified.)
analyzing, by the analysis engine, during the patient interaction, the identification of the clinical need and data associated with the patient (see paragraph [0137]. Also see [0083] which also describes identifying a clinical need. [0083] An intake stage 282 asks 284 the consumer a series of questions that either pin-point the area of concern or capture relevant information about the needs (for example, the health) of the consumer in that area. In some examples, this process is equivalent to what the healthcare industry calls a Health Risk Assessment (HRA). The intake stage 282 identifies or defines 286 one or more of a consumer's needs or problems. The result of the intake stage 282 include a list or a narrative summary of the issues that should be presented to the provider. The intake stage enables the consumer to exclude topics he prefers not to discuss or to add topics manually. The result of the process is what physicians or lawyers call intake, a desired step in a first-time office visit or client engagement. This relieves providers from performing the typical extensive intake process during an engagement. Because the information the provider would collect has already been gathered by the intake stage 282. Paragraph [0052] describes identifying the data that is associated with the patient, including patient preferences or requirements. [0052] An example of an interface by which consumers can select providers in a variety of ways is shown in FIG. 5B, mentioned above. In the health-care based example of the illustrated page 174, various criteria 176 can be used to filter the available physicians. Basic details 240 indicate the consumer's preference for the type 240a and gender 240b of the provider and what modes of communication 240c the consumer wants to be able to use. The user can also specify demographics 242 including location 242a and languages spoken 242b. Qualifications 244 may include education 244a, years of experience 244b, and various other criteria 244c. The consumer's health plan may offer additional searching criteria 246, such as whether a provider "must be in-network" 246a or whether the consumer can consult with an out-of-network provider 246b. A consumer can also use a search box 248 to search for a provider by name.)
determining, by the analysis engine, at least one patient requirement, based upon the analysis ([0052] An example of an interface by which consumers can select providers in a variety of ways is shown in FIG. 5B, mentioned above. In the health-care based example of the illustrated page 174, various criteria 176 can be used to filter the available physicians. Basic details 240 indicate the consumer's preference for the type 240a and gender 240b of the provider and what modes of communication 240c the consumer wants to be able to use. The user can also specify demographics 242 including location 242a and languages spoken 242b. Qualifications 244 may include education 244a, years of experience 244b, and various other criteria 244c. The consumer's health plan may offer additional searching criteria 246, such as whether a provider "must be in-network" 246a or whether the consumer can consult with an out-of-network provider 246b. A consumer can also use a search box 248 to search for a provider by name.)
identifying, by the analysis engine, a plurality of medical providers as potential referrals for the patient, each of the plurality of medical providers having a profile that satisfies the determined at least one patient requirement ([0008] Initiating the communication includes receiving a set of attributes that define a suitable service provider, identifying a service provider within a set of available service providers of the first type and having a service provider profile matching at least some of the attributes in the set of attributes, and initiating the communication between the consumer of services and the identified service provider. [0053] Consumers may select providers according to attributes of the provider, such as a geographical area where the provider is located or which professional organizations have accredited the provider (e.g., whether a doctor has board certification in cardiology). Any metrics within the provider profile (discussed below) can be used to define a list of providers that meet the consumer's preferences.)
identifying, by the analysis engine, for at least one medical providers in the plurality of medical providers, a medical provider requirement ([0113] Service providers are the individuals responding to consumers queries and participating in engagements. For example, in a health care setting, service providers include doctors, nurses, and other medical professionals. [0132] The provider is able to review his account status, system settings, and preferences. [0126] Providers interact with consumers through a provider console web page 350, shown in FIG. 10. This interface is similar to that used by the consumers. The provider console provides access to the various tools used by providers. A window shows a live image 352 of the consumer, with tools 354a, 354b to control or disable the video feed. A phone control 356 allows the provider to initiate a phone call with the consumer. A log of an ongoing chat 358 is displayed above an input 360 for the provider's next comment. Other tools are available in tabs 362 on the side, such as accesses to the terms of operation and the legal policies of the brokerage, such as disclaimers. State setting allows the providers to change his availability state between states such as off-line, on-line and out-of-office. Scheduling allows providers to update their availability calendar with future times they expect to be available on the system, which can in turn result in consumers seeing a "scheduled" state for such providers.)
generating, by the analysis engine, a question to ask the patient during the patient interaction between the patient and the operator ([0009] In general, in one aspect, a set of answers is received to a series of questions sent to a patient, the set of answers to the series of questions is analyzed in a computer to identify types of physicians that can treat the patient based on the received answers, and an agenda is produced, the agenda including the identified types of physicians and topics for the patient to discuss with a physician of each type with the topics determined at least in part based on the answers. Also see Fig. 5A which demonstrates questions asked to a patient.)
modifying, by the analysis engine, a user interface displayed to the operator, during the patient interaction, the modification to the display including addition of the generated question; ([0045] For example, this is done on a web page 166, as shown in FIG. 5A. A component of the brokerage system 100, such as the consumer advisor discussed below, assists the consumer in consolidating 168 his questions and helps select 170 the appropriate providers to answer them. The web page 166 includes some initial questions 172, and another web page 174, in FIG. 5B, provides a user interface for entering additional criteria 176 to find a provider. [0083] FIG. 6 shows an example process 280 used to implement the consumer advisor. An intake stage 282 asks 284 the consumer a series of questions that either pin-point the area of concern or capture relevant information about the needs (for example, the health) of the consumer in that area. In some examples, this process is equivalent to what the healthcare industry calls a Health Risk Assessment (HRA). The intake stage 282 identifies or defines 286 one or more of a consumer's needs or problems. The result of the intake stage 282 include a list or a narrative summary of the issues that should be presented to the provider.)
receiving, by the analysis engine, input to the user interface, the input including a response to the generated question ([0083] FIG. 6 shows an example process 280 used to implement the consumer advisor. An intake stage 282 asks 284 the consumer a series of questions that either pin-point the area of concern or capture relevant information about the needs (for example, the health) of the consumer in that area. In some examples, this process is equivalent to what the healthcare industry calls a Health Risk Assessment (HRA). The intake stage 282 identifies or defines 286 one or more of a consumer's needs or problems. The result of the intake stage 282 include a list or a narrative summary of the issues that should be presented to the provider.)
accessing at least one state machine to filter the plurality of medical providers, using the received input, resulting in a filtered set of medical providers ([0052] An example of an interface by which consumers can select providers in a variety of ways is shown in FIG. 5B, mentioned above. In the health-care based example of the illustrated page 174, various criteria 176 can be used to filter the available physicians. Basic details 240 indicate the consumer's preference for the type 240a and gender 240b of the provider and what modes of communication 240c the consumer wants to be able to use. The user can also specify demographics 242 including location 242a and languages spoken 242b. Qualifications 244 may include education 244a, years of experience 244b, and various other criteria 244c. The consumer's health plan may offer additional searching criteria 246, such as whether a provider "must be in-network" 246a or whether the consumer can consult with an out-of-network provider 246b. A consumer can also use a search box 248 to search for a provider by name. [0058] Once a consumer has defined a collection of criteria to filter and find a provider, the system can offer tools to shorten the process in the future. Consumers may be able to save criteria-sets as named searches and benefit from notifications when a search list surpasses a certain level of availability that may encourage the consumer to log in and communicate with a provider.)
and modifying, by the analysis engine, during the patient interaction, the user interface displayed to the operator, the modification to the user interface resulting in a display of an identification of each medical provider in the filtered set of medical providers.  (see Fig. 5C-5D) The selection of yes/no buttons is a modification of the display and results in an appropriate (i.e., filtered) list of providers being displayed. The Examiner notes that there is no claimed indication as to how the display is modified.

Schoenberg teaches a virtual operator during an interaction between a patient and an operator, and does not explicitly disclose a human operator.  However, Brown discloses an interaction between a patient and a human operator in a medical provider scheduling system.  ([0062] The program includes a calendar feature 120 that displays a month and date. An operator may select whatever month and day to reveal a particular practitioner's schedule plus the following 3 days of schedules. Scrolling back and forth with the appropriate arrows or selecting different days automatically reveals the corresponding schedules. Changing the provider number or the provider name changes the schedule that appears on the screen of the user. In other words, the schedule shown is specific to the provider. Further, the program will not allow scheduling to occur in advance of a set number of days. This feature may be used to block a provider's time for some future date.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Schoenberg in view of Brown to implement a human operator instead of virtual operator, with the motivation of more efficiently scheduling appointments with a medical professional (see Brown [0003] In general, the instant invention is a scheduling system and method for more efficiently utilizing the office visiting services of a profession. More particularly, the present invention is a loop scheduling program for medical professionals that increase the efficiency of a medical practice.)

CLAIMS 2 & 11 – 
Schoenberg in view of Brown discloses a method having the limitations of claims 1 & 10. Schoenberg further discloses a method having the limitation of:
The method of claim 1 further comprising receiving, during the patient interaction, a request from the patient for an appointment. ([0054] Once the consumer enters her search criteria 176, the results are shown on the web page 178 in FIG. 5C. As mentioned, a list 182 of providers is presented. This list may indicate each providers name 250 and rating 252 and whether the provider is available 254. For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264. Tools 266 allow the consumer to initiate or schedule an engagement.)

CLAIM 3 – 
Schoenberg in view of Brown discloses a method having the limitations of claim 1. 
Schoenberg further discloses a method having the limitation of:
The method of claim 1, wherein analyzing further comprises identifying, by the analysis engine, within a record accessible to the operator, the data associated with the medical providers. ([0054] Once the consumer enters her search criteria 176, the results are shown on the web page 178 in FIG. 5C. As mentioned, a list 182 of providers is presented. This list may indicate each providers name 250 and rating 252 and whether the provider is available 254. For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264. Tools 266 allow the consumer to initiate or schedule an engagement.)

CLAIM 4 – 
Schoenberg in view of Brown discloses a method having the limitations of claim 1.
Schoenberg further discloses a method having the limitation of:
The method of claim 1, wherein analyzing further comprises identifying, by the analysis engine, an electronic medical record associated with the patient.  ([0026] A web based console also provides on-demand access to records, such as the consumer's medical history, and other information.)

CLAIM 5 – 
Schoenberg in view of Brown discloses a method having the limitations of claim 1.
Schoenberg further discloses a method having the limitation of:
The method of claim 1, wherein determining the at least one patient requirement further comprises matching, by the analysis engine, a key word identified within the data associated with the patient to a term within a taxonomy system accessible to the computing device.  ([0008] Implementations may include one or more of the following features. Initiating a communication between the consumer of services and an available service provider of a first one of the identified types. Initiating the communication includes receiving a set of attributes that define a suitable service provider, identifying a service provider within a set of available service providers of the first type and having a service provider profile matching at least some of the attributes in the set of attributes, and initiating the communication between the consumer of services and the identified service provider. A second service provider is identified within a set of available service providers of a second one of the identified types and having a service provider profile matching at least some of the attributes in the set of attributes, and a communication is initiated between the consumer of services and the second identified service provider.)

CLAIM 6 – 
Schoenberg in view of Brown discloses a method having the limitations of claim 1.
Schoenberg further discloses a method having the limitation of:
The method of claim 1 further comprising determining, by the analysis engine, before generating the potential referral, that the profile satisfies a clinical effectiveness requirement.  ([0123] As part of the provider profile (and as a way for consumers to limit their search), the system continuously updates each provider's profile with metrics reflecting the quality of his or her interaction with consumers. The metrics are updated at the conclusion of every engagement to allow providers immediate feedback as to their level of service. In some examples, all searches for providers on the system are sorted by provider rating by default, promoting higher-quality providers. Example parameters to be updated and taken into account in setting the rating include consumers' overall ranking of the provider's engagement quality, the number of engagements made by this provider in the last 30 days or overall, the number of returning engagements as a fraction of all engagements for that provider, the number of redirected engagements from this provider to another, and the average turnaround time for messaging while not "out-of-office." In addition to the ratings each provider on the system has a Provider Statistic Manifest stating operational statistics that may interest consumers, such as that provider's availability for phone conferences over the last 30 days.)

CLAIMS 7 & 12 – 
Schoenberg in view of Brown discloses a method having the limitations of claims 1 & 10. Schoenberg further discloses a method having the limitation of:
The method of claim 1 further comprising scheduling, by the computing device, an appointment between the medical provider and the patient.  ([0045] The web page 166 includes some initial questions 172, and another web page 174, in FIG. 5B, provides a user interface for entering additional criteria 176 to find a provider. A results page 178, in FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria. Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement.)

CLAIMS 8 & 13 – 
Schoenberg in view of Brown discloses a method having the limitations of claims 1 & 10. Schoenberg further discloses a method having the limitation of:
The method of claim 1 further comprising: determining that a medical provider in the plurality of medical providers is not available for the appointment; ([0019] The computerized system 110 includes an availability or presence tracking module 112 for tracking the availability of the service providers 130. Availability or presence is tracked actively or passively. In an active system, one or more of the service providers 130 provides an indication to the computerized system 110 that the one or more service providers are available to be contacted by consumers 120 and an indication of the mode by which the provider may be contacted. In some examples of an active system, the provider's computer, phone, or other terminal device periodically provides an indication of the provider's availability (e.g., available, online, idle, busy) to the system 110 and a mode (e.g., text, voice, video, etc.) by which he can be engaged. In a passive system, the computerized system 110 presumes that the service provider 130 is available by the service provider's actions, including connecting to the computerized system 110 or registering the provider's local phone number with the system. In some examples of a passive system, the system 110 indicates the provider 130 to be available at all times until the provider logs off, except when the provider is actively engaged with a consumer 120. Also see paragraph [0022] which discusses provider availability. [0034] Providers participating in the brokerage network can have several states of availability over time. States in which the provider may be available may include on-line, in which the provider is logged-in and can accept new engagements in any mode, on-line(busy), in which the provider is logged-in but is currently occupied in a video or telephonic engagement, and scheduled, in which the provider is offline but is scheduled to be online at a designated time-point and can pre-schedule engagements for it. While not online, the provider can take messages as in offline state. Other states may include off-line, in which the provider is not logged in but can take message-based engagements (i.e., asynchronous engagements), out-of-office, in which the provider is not accepting engagements or messages, and standby, in which the provider is offline and can be paged to Online status by the brokerage network if traffic load demands it (in some examples, consumers see this state as offline.)
And removing the medical provider from the plurality of medical providers, resulting in generation of the filtered set of medical providers. ([0126] Providers interact with consumers through a provider console web page 350, shown in FIG. 10. This interface is similar to that used by the consumers. The provider console provides access to the various tools used by providers. A window shows a live image 352 of the consumer, with tools 354a, 354b to control or disable the video feed. A phone control 356 allows the provider to initiate a phone call with the consumer. A log of an ongoing chat 358 is displayed above an input 360 for the provider's next comment. Other tools are available in tabs 362 on the side, such as accesses to the terms of operation and the legal policies of the brokerage, such as disclaimers. State setting allows the providers to change his availability state between states such as off-line, on-line and out-of-office. Scheduling allows providers to update their availability calendar with future times they expect to be available on the system, which can in turn result in consumers seeing a "scheduled" state for such providers.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626